Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on March 26, 2020.
Claims 1-11 are currently pending and have been examined. 

Information Disclosure Statement
The Information Disclosure Statement filed on March 26, 2020 has been considered.  An initialed copy of the Form 1449 is enclosed herewith.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
At the end of Claim 3, the semicolon should be replaced with a period.  
Likewise, at the end of Claim 9, the semicolon should be replaced with a period.  Examiner notes that while one could argue that Applicant may have intended to add more language to the end of these claims, Examiner considers Applicant’s intent to be to end these claims where they end, because this way Claim 3 will end similarly to Claims 7 and 11 and Claim 9 will end similarly to Claim 5.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims at issue in the instant application are significantly narrower than the claims allowed in the parent case (application number 13/961784, now US patent number 10,607,305).  While the addition of new material to the claims has changed the priority date to March 26, 2020 (i.e., the filing date of the instant application), there is no combination of references that would render obvious the entirety as claimed.  The claims in the instant application provide a specific ordered combination of steps that include steps of syncing video clips, transcribing answers, emailing the video clips in an encrypted format to various parties, and unencrypting the video clips that are not found in the prior art regarding jury selection and voir dire.  Examiner does note, however, for the completeness of the record, the following references that provide the state of the art regarding such electronic jury paneling: Gartner (US 2019/0304040); Caditz et al. (US 2015/0310353); Barton (US 2013/0332371); Levin et al. (US 2004/0054546); and Genevie (US 2004/0002044).
Regarding subject matter eligibility, Examiner notes that because the claims at issue are used for guiding the jury paneling process (i.e., voir dire), the claims do recite legal interactions in step 2A prong 1, which is an abstract certain method of organizing human activities.  Nevertheless, Examiner adopts the rationale from the parent case (application number 13/961784, now US patent number 10,607,305), specifically found in the non-final office action dated March 29, 2019 on pages 20-23.  There, the Examiner noted many limitations that were meaningful limitations beyond generally linking the abstract idea to technology.  In this instant application, all of those meaningful limitations are present as well as additional meaningful limitations regarding encrypting and unencrypting the videos.  Thus, the claims in the instant application recite statutory subject matter.  
Because no prior art can render the claims obvious and the claims recite eligible subject matter, the claims are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN P MINCARELLI whose telephone number is (571)270-5909. The examiner can normally be reached Monday through Friday, 8:00 AM to 4:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M. Zeender can be reached at (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAN P MINCARELLI/Primary Examiner, Art Unit 3627